DETAILED ACTION

 				Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office action is in response to Applicant's amendment received December 15, 2021. By the amendment Claims, 1, 5-7, 10-13, 15-18, and 20 have been amended. Claims 1-20 are currently pending.
				  
				Allowable Subject Matter
3. 	Claims 1-20 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to systems and methods for designing and executing control loops in a cloud environment using a control loop automation management platform. The closest prior art resembling applicant’s invention are Chang et al (US Application No. 20120166254 hereinafter Chang) in view of Streitenberger et al (US Patent No. US 5,657,485, hereinafter Streitenberger). Chang teaches a method for defining a business performance management loop framework for delivering business performance management services to multiple service customers over the 
However, Chang and Streitenberger fail to teach activating, by the computer in the business process management application, the control loop template to provide an activated control loop for a system in a cloud environment, wherein the activating the control loop template to provide the activated control loop causes an instantiation of the microservice in the cloud environment for control loop support and causes the policy to be utilized for control loop automation.as recited in independent claims 1 and 11.
	The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 2-10 and 12-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable independent claims 1, 11. Therefore, they are allowable for the same reason set forth above.

Terminal Disclaimer
5. 	     The terminal disclaimer filed on February 23, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10/762,452 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Eryurek et al (US Publication No. 20020123864, hereinafter Eryurek). Eryurek teaches  models that be made and executed for process control entities, such as loops, to provide performance measures and optimization criteria for these types of entities (Note Paragraph 0096 of Eryurek). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Romain Jeanty/
Primary Examiner, Art Unit 3623